

AUFHEBUNGSVEREINBARUNG
 
SEPARATION AGREEMENT
     
Zwischen
 
Between
     
Micromet, Inc.
6707 Democracy Boulevard, Suite 505,
Bethesda, MD 20817
 
Micromet, Inc.
6707 Democracy Boulevard, Suite 505,
Bethesda, MD 20817
     
- im Folgenden „Gesellschaft“ genannt -
 
- hereinafter referred to as “Company”
     
und
 
and
     
Herrn Carsten Reinhardt
Moltkestr. 9,
80803 München
 
Mr. Carsten Reinhardt
Moltkestr. 9,
80803 München
     
- im Folgenden “Executive” genannt -
 
- hereinafter referred to as “Executive” -
     
1.       Die Parteien sind sich darüber einig, dass der Anstellungsvertrag
zwischen den Parteien vom 02.06.2006 mit Ablauf des 30.09.2009 in gegenseitigem
Einvernehmen beendigt wird.
 
1.       The parties agree to terminate the employment contract dated 2 June
2006 by mutual agreement effective on 30 September 2009.
     
2.      (a)        Als Ausgleich für den Verlust des Arbeitsplatzes und aller
damit in Zusammenhang stehender Nachteile erhält der Executive eine Abfindung in
Höhe von € 240.000 brutto. € 160.000 brutto der Abfindung werden zusammen mit
dem Gehalt für den letzten Tätigkeitsmonat abgerechnet und ausbezahlt, und
€ 80.000 brutto der Abfindung werden per 1.1.2010 abgerechnet und ausbezahlt.
Die Abfindung beinhaltet auch die Auszahlung von noch ausstehenden Urlaubstagen,
die dem Executive zum 30.9.2009 zustehen.
 
2.       (a)        For the loss of the employment and for all associated
detriments, the Company shall pay to the Executive a severance payment in the
amount of € 240.000 gross. The severance payment shall be due together with the
salary for the last month of employment, provided that € 160.000 gross will be
paid on October 1, 2009, and € 80.000 gross will be paid on or after January 1,
2010. The severance payment includes the compensation of Executive for accrued
vacation days as of 30 September 2009.
     
(b)        Zusätzlich hat der Executive einen Anspruch auf ein weiterlaufendes
„Vesting“ seiner Stock Options bis 30.06.2010, mit dem Recht, diese bis
30.6.2011 auszuüben.  Soweit nicht durch den vorhergehenden Satz abgeändert,
finden die Bestimmungen des Amended and Restated 2003 Equity Incentive
Compensation Plan, des 2006 Equity Incentive Compensation Plan, und der
jeweiligen stock option agreements, weiterhin Anwendung.
 
(b)        In addition, the vesting of all Executive’s stock options will
continue until 30 June 2010], and Executive will have the right to [exercise the
vested options until June 30, 2011. To the extent not amended by the preceding
sentence, the provisions of the Amended and Restated 2003 Equity Incentive
Compensation Plan, the 2006 Equity Incentive Compensation Plan, and the
respective stock option agreements will remain in full force and effect.
     
(c)        Mit Ausnahme der in dieser Ziff. 2 ausdrücklich erwähnten Zahlungen
und Ansprüche hat der Executive keine finanziellen Ansprüche irgendwelcher Natur
die sich aus dem Anstellungsvertrag, dem Anstellungsverhältnis, deren
Beendigung, oder aus anderweitigen Vereinbarungen mit der Gesellschaft, oder der
Tätigkeit als Vorstand der Micromet AG, nach deutschem oder amerikanischem Recht
ergeben könnten.
 
(c)        Except for the payments and rights expressly provided for in this
Section 2, the Executive does not have any financial claims of whatever nature
arising from or in connection with his employment agreement, the employment
relationship, the termination thereof, or from any other agreement with the
Company or the position as a Vorstand of Micromet AG under applicable German or
US law.


 
Seite 1 von 7

--------------------------------------------------------------------------------

 


(d)        Wird das Anstellungsverhältnis durch Kündigung des Executive vor dem
30.09.2009 beendet, entfallen die Ansprüche aus dieser Ziff. 2.
 
(d)        Any termination of the Executive prior to 30 September 2009 shall
result in forfeiture of the benefits according to this Section 2.
     
3.      Der Executive wird spätestens 10 Tage nach Beendigung des
Anstellungsverhältnisses eine abschließende Spesenabrechung bei der Gesellschaft
einreichen und die Gesellschaft wird die Ausgaben entsprechend der bei der
Gesellschaft geltenden Gepflogenheiten erstatten.
 
3.       The Executive will submit within 10 days of the separation date his
final documented expense reimbursement statement. The Company will reimburse the
Executive for reasonable business expenses pursuant to its regular business
practice.
     
4.        (a)        Der Executive verpflichtet sich, zum Ende des
Anstellungsverhältnisses sämtliches Eigentum der Gesellschaft, insbesondere alle
in seinem Besitz befindlichen Unterlagen, die er im Zusammenhang mit dem
Anstellungsverhältnis erlangt oder angefertigt hat, vollständig herauszugeben.
Ein Zurückbehaltungsrecht besteht nicht. Diese Verpflichtung gilt sinngemäß auch
für sämtliche Daten oder andere unkörperliche Informationen und erfasst auch
etwa angefertigte Kopien oder Mehrstücke.  Der Executive verpflichtet sich
zudem, den Release in Anhang 1 zu unterschreiben.
 
4.        (a)        The Executive shall return to the Company all property of
the Company, especially all documents in his possession which he has received or
prepared in the context of the employment relationship, at the latest by the
separation date. A right of retention does not exist. He shall also return all
records and documents, including data and other intangible information and all
copies or duplications thereof. The Executive further agrees to execute the
release attached as Appendix 1.
     
(b)        Der Executive wird die Rückgabe des Eigentums der Gesellschaft mit
Christian Neitzel, Director Human Resources absprechen.
 
(b)        The Executive will coordinate the return of company property with
Christian Neitzel, Director Human Resources.
     
(c)        Die Auszahlung der Beträge gemäß Ziff. 2 wird ausdrücklich von der
Rückgabe des gesamten Eigentums der Gesellschaft und der Unterzeichnung des
Releases in Anhang 1 und der Beendigungsvereinbarung in Anhang 2 abhängig
gemacht.
 
(c)        Receipt of the benefits described in Section 2 is expressly
conditioned upon return of all company property and the execution of the release
attached as Appendix 1 and the “Beendigungsvereinbarung” attached as Appendix 2.
     
5.       Der Executive verpflichtet sich, über alle ihm im Rahmen seiner
Tätigkeit zur Kenntnis gelangten betrieblichen Angelegenheiten, insbesondere
Geschäfts-, Betriebs- und Fabrikationsgeheimnisse, sowie über den Inhalt dieser
Aufhebungsvereinbarung Stillschweigen zu bewahren.
 
5.       The Executive will keep confidential all company matters of which he
gained knowledge in connection with his employment, in particular business,
company and production secrets, as well as the content of this Separation
Agreement.
     
6.       Der Executive und die Gesellschaft verpflichten sich, die andere
Partei, deren abhängige Unternehmen, Vorstände, Aufsichtsräte, Angestellte,
Aktionäre und Vertreter nicht zu verunglimpfen, und so deren Geschäft oder Ruf
zu schädigen, wobei der Executive und die Gesellschaft richtig und vollständig
Auskunft geben dürfen, wenn dies im Rahmen eines rechtlichen Prozesses
erforderlich ist.  Die Verpflichtung der Gesellschaft beschränkt sich auf deren
Vertreter, die von dieser Bestimmung Kenntnis haben.
 
6.       Both Executive and the Company agree not to disparage the other party
and the other party’s parents, subsidiaries, affiliates, officers, directors,
employees, shareholders and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation; provided that
both Executive and the Company will respond accurately and fully to any
question, inquiry or request for information when required by legal
process.  The Company’s obligations under this section are limited to Company
representatives with knowledge of this provision.

 
 
Seite 2 von 7

--------------------------------------------------------------------------------

 
 
7.      Diese Aufhebungsvereinbarung lässt die weitergeltenden Bestimmungen des
Anstellungsvertrages in Ziff. 7.8 (mit Ausnahme von Ziff. 2.4(a) und (b), 3.1,
6, 7, 8, und 9.3, welche mit Beendigung des Anstellungsvertrages wirkungslos
werden) und das „Employee Invention Assignment and Confidentiality Agreement“
unberührt, und auf deren Bestand und Anwendbarkeit wird hiermit ausdrücklich
hingewiesen.
 
7.      This Separation Agreement does not affect the surviving clauses in
Section 7.8 (except for Sections 2.4(a) and (b), 3.1, 6, 7, 8, and 9.3, which
shall terminate upon termination of the employment agreement) and the “Employee
Invention Assignment and Confidentiality Agreement“, the existence and
applicability of which are hereby expressly referred to and acknowledged.
     
8.       Der Executive legt hiermit mit Wirkung zum 30.09.2009 sein Amt als
Senior Vice President and Chief Medical Officer von Micromet, Inc. und als
Vorstand der Micromet AG nieder.
 
8.       The Executive hereby resigns from his position as Senior Vice President
and Chief Medical Officer of Micromet, Inc. and as Vorstand of Micromet AG
effective as of 30 September 2009.
     
9.      (a)        Der Executive unterzeichnet diese Aufhebungsvereinbarung nach
reiflicher Überlegung. Er wird darauf hingewiesen, dass verbindliche Auskünfte
zu den Rechtsfolgen dieser Vereinbarung, insbesondere in steuer- und
sozialrechtlicher Hinsicht nur die zuständigen Stellen wie beispielsweise die
Arbeits- und Finanzämter erteilen.
 
9.       (a)        The Executive agrees to this contract voluntarily. The
Executive is hereby informed that binding advice on the legal consequences of
this contract especially in tax and social security matters may be given only by
the corresponding competent authorities as for example by the employment and tax
Offices.
     
(b)              Der Executive wird hiermit darüber informiert, dass er
gesetzlich dazu verpflichtet ist, sich unverzüglich, spätestens aber innerhalb
von sieben Tagen nach Kenntnis des Beendigungszeitpunkts, persönlich bei dem
Arbeitsamt als arbeitssuchend zu melden. Weiter wird der Executive darauf
hingewiesen, dass bei einem Verstoß gegen diese Meldepflicht eine Minderung des
Arbeitslosengeldes eintreten kann.
 
(b)        The Executive has been informed explicitly that he is legally obliged
to announce the end of his employment relationship immediately to the employment
office, at the latest within 7 days after knowledge of the end of his employment
relationship. Furthermore, the Executive has been informed that every breach of
this Obligation can result in disadvantages concerning the payment of
unemployment benefits.
     
10.      Im Falle des Verstoßes gegen die Verpflichtungen dieser
Aufhebungsvereinbarung (einschließlich der weitergeltenden Bestimmungen des
Anstellungsvertrages) und des Employee Invention Assignment and Confidentiality
Agreement verpflichtet sich der Executive, der Gesellschaft eine Vertragsstrafe
in Höhe eines Gesamt-Bruttomonatseinkommens zu bezahlen. Der Gesellschaft bleibt
vorbehalten, über die vorstehend geregelte Vertragsstrafe hinaus einen
weitergehenden Schaden geltend zu machen.
 
10.      In the event of a breach of any obligation under this Separation
Agreement (including any surviving provisions of the employment agreement) and
the Employee Invention Assignment and Confidentiality Agreement, the Executive
undertakes to pay the Company a contractual penalty amounting to a month’s total
gross salary. The Company retains the right to assert further damages beyond the
contractual penalty provided for in the preceding sentence.
     
11.      Es besteht Einigkeit zwischen den Parteien, dass mit dieser
Aufhebungsvereinbarung alle etwaigen vertraglichen Verhältnisse zwischen dem
Executive und der Micromet, Inc. oder der Micromet AG beendet sind und keinerlei
weitere Vertragsverhältnisse oder gegenseitige Ansprüche mehr bestehen, mit
Ausnahme des „Employee Invention Assignment and Confidentiality Agreement“ und
der Stock Option Agreements gemäß derer der Executive Optionen zum Erwerb von
Common Stock von Micromet, Inc. erhalten hat.
 
11.     The parties agree that this separation agreement terminates any possible
contractual relationships between the Executive and Micromet, Inc. or Micromet
AG and no further contractual relationships or claims against each other exist,
with the exception of the Employee Invention Assignment and Confidentiality
Agreement and the stock option agreements under which Executive was granted
options to purchase common stock of Micromet, Inc.

 
 
Seite 3 von 7

--------------------------------------------------------------------------------

 
 
12.     Sollte eine der vorstehenden Bedingungen ganz oder teilweise unwirksam
sein oder werden, so berührt dies die Wirksamkeit der übrigen Bestimmungen
nicht. Die unwirksame Regelung wird dann durch eine wirksame ersetzt, die
insbesondere den wirtschaftlichen Zielvorstellungen der Parteien am nächsten
kommt.
 
12.      In the event that any provision of this contract or part of it should
be or become invalid, the validity of the other provisions of this contract
shall not be affected hereby. The invalid provision shall be replaced by a valid
provision, which in particular comes closest to the economic intent of the
parties.
     
13.     Trotz der Verpflichtung der Gesellschaft, die wesentlichen Bestimmungen
dieses Aufhebungsvertrags zu veröffentlichen, und den Vertrag bei der US
Securities and Exchange Commission einzureichen, verpflichtet sich der
Executive, die Bestimmungen dieses Aufhebungsvertrags vertraulich zu behandeln
und nicht an Dritte weiterzugeben, mit den folgenden Ausnahmen: Der Executive
kann diesen Aufhebungsvertrag auf vertraulicher Basis (a) seinen
Familienmitgliedern, (b) seinem Anwalt, Buchhalter, Auditor, Steuerberater und
Finanzberater, und (c) soweit eine Weitergabe nach anwendbarem Recht
erforderlich ist, weitergeben.
 
13.     Notwithstanding any obligation by the Company to publicize the material
terms of this Separation Agreement and  publicly file this Separation Agreement
with the US Securities and Exchange Commission, Executive agrees that the
provisions of this Separation Agreement will be held in strictest confidence by
Executive and will not be publicized or disclosed by Executive in any manner
whatsoever; provided, however, that:  (a) Executive may disclose this Separation
Agreement in confidence to his immediate family; (b) Executive may disclose this
Separation Agreement in confidence to his attorney, accountant, auditor, tax
preparer, and financial advisor; and (c) Executive may disclose this Separation
Agreement insofar as such disclosure may be required by law.
     
14. Bei etwaigen unterschiedlichen Auslegungsmöglichkeiten der deutschen und
englischen Fassung dieses Aufhebungsvertrages hat stets die deutsche Fassung
Vorrang.
 
14.      In case of eventual different interpretation possibilities of the
German and the English version of this cancellation contract, the German version
shall always prevail.
     
15.      Auf diese Aufhebungsvereinbarung ist deutsches Recht anwendbar.
Ausschließlicher Gerichtsstand ist München, Deutschland.
 
15.      This Separation Agreement is governed by German law. Exclusive
jurisdiction is in Munich, Germany.

 

 
Munich, July 6, 2009
 
/s/ Christian Itin
   
  Ort/Datum
 
     Christian Itin
       
 President and CEO
       
     Micromet, Inc.
             
Munich, July 6, 2009
 
/s/ Christian Itin
   
  Ort/Datum
 
     Christian Itin
        Aufsichtsratsvorsitzender        
     Micromet AG
             
Munich, July 6, 2009
 
/s/ Carsten Reinhardt
   
  Ort/Datum
 
  Carsten Reinhardt
 

 
 
Seite 4 von 7

--------------------------------------------------------------------------------

 
 
Anhang 1/Appendix 1
 
Release
 
You hereby release, acquit and forever discharge the Company, its parents and
subsidiaries, and their officers, directors, agents, servants, employees,
stockholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, which were known or through reasonable diligence should have been
known, arising out of or in any way related to releases, events, acts or conduct
at any time prior to the date you execute this Agreement, including, but not
limited to:  all such claims and demands directly or indirectly arising out of
or in any way connected with your employment with the Company, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, PTO pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law or cause of action including, but not limited to,
any and all claims and causes of action that the Company, its parents and
subsidiaries, and its and their respective officers, directors, agents,
servants, employees, attorneys, shareholders, successors, assigns or affiliates:
 
 
(a)
has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 
 
(b)
has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: the Age Discrimination in Employment Act, as amended; Title
VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. § 1981, as amended;
the Equal Pay Act; the Americans With Disabilities Act; the Family and Medical
Leave Act; the Employee Retirement Income Security Act; Section 510; the
National Labor Relations Act; and any corresponding or similar German statutes.

 
 
(c)
has violated any statute, public policy or common law (including but not limited
to claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family and/or
promissory estoppel).

 
 
Seite 5 von 7

--------------------------------------------------------------------------------

 
 
Excluded from this Agreement are any claims which cannot be waived by law.  You
are waiving, however, your right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
your behalf.  You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under the ADEA, as amended.  You also
acknowledge that (i) you are receiving sufficient consideration for the waiver
and release in this Agreement, and (ii) that you have been paid for all time
worked, have received all the leave, leaves of absence and leave benefits and
protections for which you are eligible, and have not suffered any on-the-job
injury for which you have not already filed a claim.  You further acknowledge
that you have been advised by this writing that:  (a) this waiver and release do
not apply to any rights or claims that may arise after the execution date of
this Agreement; (b) you have been advised hereby that you have the right to
consult with an attorney prior to executing this release; (c) you have
twenty-one (21) days to consider this release (you may choose to voluntarily
execute this Release earlier and if you do you will sign the Consideration
Period waiver below); (d) you have seven (7) days following your execution of
this Agreement to revoke it; and (e) this Agreement will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after you executes this Agreement (the “Effective Date”).
 
Agreed:
 
/s/ Carsten Reinhardt
Signature
 
July 6, 2009
Date

 
CONSIDERATION PERIOD
 
I, Carsten Reinhardt, understand that I have the right to take 21 days to
consider whether to sign this release, which I received on July 6, 2009.  If I
elect to sign this release before 21 days have passed, I understand I am to sign
and date below this paragraph to confirm that I knowingly and voluntarily agree
to waive the 21-day consideration period.
 
Agreed:
 
/s/ Carsten Reinhardt
Signature
 
July 6, 2009
Date

 
 
Seite 6 von 7

--------------------------------------------------------------------------------

 
 
Anhang 2/Appendix 2
 
Beendigungsvereinbarung


zwischen


Herrn Dr. Carsten Reinhardt,
- nachfolgend "Dr. Reinhardt" genannt -


und


Micromet AG, Staffelseestraße 2, 81477 München, vertreten durch den
Aufsichtsrat, dieser vertreten durch den Aufsichtsratsvorsitzenden Dr. Christian
Itin
- nachfolgend "Gesellschaft" genannt -
 
1.
Dr. Reinhardt legt hiermit im Einvernehmen mit dem Aufsichtsrat sein Amt als
Mitglied des Vorstandes der Gesellschaft mit Wirkung zum Ablauf des 30.9.2009
nieder. Diese Amtsniederlegung wird hiermit durch den Aufsichtsrat der
Gesellschaft angenommen.



2.
Die Parteien sind sich einig und vereinbaren hiermit, dass keine wechselseitigen
Ansprüche der Parteien aus oder im Zusammenhang mit der Tätigkeit von Dr.
Reinhardt als Mitglied des Vorstandes der Gesellschaft oder mit dem dieser
Tätigkeit zugrunde liegenden Dienstverhältnis oder dessen Beendigung, gleich aus
welchem Rechtsgrund, ob bekannt oder unbekannt, mehr bestehen; ausgenommen
hiervon sind etwaige Ersatzansprüche der Gesellschaft, auf die die Gesellschaft
gemäß § 93 AktG zum jetzigen Zeitpunkt nicht verzichten kann. Die Parteien
stellen hiermit fest, dass die Gewährung bzw. Auszahlung des Dr. Reinhardt
zustehenden Urlaubs verbindlich in der Aufhebungsvereinbarung zwischen Dr.
Reinhardt und der Micromet, Inc. geregelt ist.

 
München, den 6. Juli 2009


/s/ Carsten Reinhardt
 
/s/ Christian Itin
 
(Dr. Carsten Reinhardt)
 
(Micromet AG)
 

 
 
Seite 7 von 7

--------------------------------------------------------------------------------

 